The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 23, 2014

                                       No. 04-14-00095-CR

                                         Jesus PADILLA,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 394254
                       Honorable Wayne A. Christian, Judge Presiding

                                          ORDER
        Appellant filed his notice of appeal on January 28, 2014. The clerk’s record was filed on
February 11, 2014. The reporter’s record was originally due on April 21, 2014. The court
reporter has filed a notice of late reporter’s record stating that the reporter’s record has not been
filed because appellant has failed to designate the reporter’s record, and has failed to pay or
make arrangements to pay the fee for preparing the reporter’s record. TEX. R. APP. P. 34.6.

        It is therefore ORDERED that appellant provide written proof to this court within ten
days of the date of this order that the reporter’s record has been designated and that either: (1)
the fee for preparing the reporter’s record has been paid or arrangements have been made to pay
the fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. See TEX. R. APP.
P. 35.3(b).

         If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty (30) days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2014.
___________________________________
Keith E. Hottle
Clerk of Court